                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

CAROLYN A. LITTLE,                               )
                                                 )
               Plaintiff,                        )
                                                 )
       v.                                        )           No. 4:19-cv-239-JAR
                                                 )
SPECIAL SCHOOL DISTRICT,                         )
                                                 )
               Defendant.                        )

                                MEMORANDUM AND ORDER

       This matter is before the Court upon plaintiff Carolyn A. Little's response to the Court's

March 1, 2019 order directing her to submit a copy of the right-to-sue letter she received from

the Equal Employment Opportunity Commission ("EEOC"). For the following reasons, the

Court will direct plaintiff to show cause why this action should not be dismissed as time-barred.

        Plaintiff filed this action on February 15, 2019 under the Age Discrimination in

Employment Act of 1967 ("ADEA"), 29 U.S.C. §§ 621, et seq. In the complaint, plaintiff stated

she filed a charge of discrimination with the EEOC and received a right to sue letter. However,

she did not provide a copy of that letter, leaving the Court unable to determine whether this

action was timely filed. In an order dated March 1, 2019, the Court directed plaintiff to submit a

copy of the EEOC right-to-sue letter. Plaintiff has now complied by submitting two EEOC right-

to-sue letters, each related to a separate charge of discrimination.      The first letter plailltiff

submitted is dated May 4, 2017, and the second is dated May 26, 2017.

       A plaintiff in an ADEA action has ninety days from receipt of the EEOC right-to-sue

letter to file a civil action. Littell v. Aid Ass'nfor Lutherans, 62 F.3d 257, 259 (8th Cir. 1995).

Failure to file a timely civil action warrants dismissal of the complaint. E.g., Braxton v. Bi-State

                                                -1-
Development Agency, 728 F.2d 1105, 1108 (8th Cir. 1984). In the case at bar, the ninety-day

period from the date of plaintiff's most recent EEOC right-to-sue letter elapsed on approximately

August 24, 2017. Plaintiff filed this action nearly eighteen months later, on February 15, 2019.

It therefore appears this action is time barred, and the Court will order plaintiff to show cause

why it should not be dismissed as such.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff shall show cause, in writing and no later

than thirty (30) days from the date of this Memorandum and Order, why this action should

not be dismissed as time-barred.

       Plaintiff's failure to timely comply with this Order shall result in the dismissal of

this action, without prejudice and without further notice.

       Dated this 13th day of March, 2019.




                                                =.ROSS
                                                      ED~TES DISTRICT JUDGE




                                              -2-
